31 So. 3d 841 (2010)
Kathryn KEABLES, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Klotz Family Enterprises, Inc., Appellees.
No. 1D09-3104.
District Court of Appeal of Florida, First District.
February 24, 2010.
Rehearing Denied April 1, 2010.
Kathryn Keables, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, John D. Maher, Deputy General Counsel, and Louis A. Gutierrez, Senior Attorney, Unemployment Appeals Commission, Tallahassee, for Appellees.
*842 PER CURIAM.
We affirm the order of the Unemployment Appeals Commission affirming the decision of the appeals referee that Kathryn Keables was not entitled to the unemployment compensation benefits that she had received. Global Home Care, Inc. v. State, Dep't of Labor and Employment Sec., Div. of Unemployment Comp., 521 So. 2d 220 (Fla. 2d DCA 1988). Further, section 443.151(6)(b), Florida Statutes (2008), requires Keables to repay the benefits, and it contains no provision excusing repayment based on equitable grounds. Morton v. State, Unemployment Appeals Comm'n, 769 So. 2d 1119 (Fla. 2d DCA 2000); Moreno v. State Unemployment Appeals Comm'n, 676 So. 2d 469 (Fla. 4th DCA 1996).
AFFIRMED.
VAN NORTWICK, PADOVANO, and ROWE, JJ., concur.